Exhibit 10.4

THE SCOTTS MIRACLE-GRO COMPANY

AMENDED AND RESTATED

2006 LONG-TERM INCENTIVE PLAN

DEFERRED STOCK UNIT AWARD AGREEMENT

FOR NONEMPLOYEE DIRECTORS

(WITH RELATED DIVIDEND EQUIVALENTS)

DEFERRED STOCK UNITS GRANTED TO

[Director’s Name] ON [Grant Date]

This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.

1. DESCRIPTION OF YOUR DEFERRED STOCK UNITS. You have been granted [insert
Number] deferred stock units (“DSUs”) and an equal number of related dividend
equivalents, subject to the terms and conditions of the Company’s 2006 Long-Term
Incentive Plan (the “Plan”) and this Award Agreement. The “Grant Date” of your
Award is [Grant Date]. Each whole DSU represents the right to receive one full
Share at the time and in the manner described in this Award Agreement. Each
dividend equivalent represents the right to receive additional DSUs (determined
in accordance with Section 5) in respect of the dividends that are declared and
paid during the period beginning on the Grant Date and ending on the Settlement
Date (as described in Section 4(a)) with respect to the Share represented by the
related DSU. To accept this Award Agreement, you must return a signed copy of
this Award Agreement no later than [Date 30 Days After Grant Date], to [Third
Party Administrator] (the “Third Party Administrator”) as follows:

[Third Party Administrator]

Attention: [TPA Contact’s Name]

[TPA Contact’s Address]

[TPA Telephone Number]

 

2.

INCORPORATION OF PLAN AND DEFINITIONS.

 

  (a)

This Award Agreement and your DSUs are granted pursuant to and in accordance
with the terms of the Plan. All provisions of the Plan are incorporated herein
by reference, and your DSUs are subject to the terms of the Plan. To the extent
there is a conflict between this Award Agreement and the Plan, the Plan will
govern.

 

  (b)

Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.

 

3.

VESTING. The DSUs described in this Award Agreement will vest as follows:

 

  (a)

General Vesting. If your Board services continue from the Grant Date until the
third anniversary of the Grant Date, in this case [Vesting Date] (the “Vesting
Date”), your DSUs described in this Award Agreement will become 100% vested on
the Vesting Date, including any DSUs received pursuant to Section 5 on or prior
to the Vesting Date. Any DSUs received pursuant to Section 5 following the
Vesting Date will be 100% vested on the date they are credited to you.



--------------------------------------------------------------------------------

  (b)

Accelerated Vesting. Under the following circumstances, your DSUs described in
this Award Agreement will vest earlier than the Vesting Date:

 

  (i)

If you die or you Terminate because you become Disabled (as defined below), all
of your DSUs will become 100% vested as of the date of such event. For purposes
of this Award Agreement, “Disabled” means that you have been determined to be
totally disabled by the Social Security Administration; or

 

  (ii)

If you Terminate for a reason other than Cause after completing at least five
full years of continuous service and are at least age 50, all DSUs will become
100% vested as of the date of such event.

 

4.

SETTLEMENT.

 

  (a)

Subject to the terms of the Plan and this Award Agreement, your vested DSUs
shall ordinarily be settled in a lump sum as soon as administratively
practicable, but no later than 90 days following the earliest date to occur of:
(i) your Termination; (ii) your death; (iii) the date you become Disabled (as
defined above); or (iv) the third anniversary of the Grant Date (the “Settlement
Date”). Your whole DSUs shall be settled in full Shares, and any fractional DSU
shall be settled in cash, determined based upon the Fair Market Value of a Share
on the Settlement Date.

 

  (b)

Except as provided in Section 5 below, you will have none of the rights of a
shareholder with respect to Shares underlying the DSUs unless and until you
become the record holder of such Shares.

 

  (c)

Normally, your DSUs will vest and be settled only under the circumstances
described above. However, if there is a Change in Control, your DSUs will become
100% vested on the date of the Change in Control and will be settled as
described in the Plan. See the Plan for further details.

 

5.

DIVIDEND EQUIVALENTS. With respect to each dividend equivalent:

 

  (a)

If a cash dividend is declared and paid on the Shares underlying the DSUs, you
will receive an additional number of DSUs equal to the quotient of:

 

  (i)

The product of (I) the number of DSUs granted under this Award Agreement
(including additional DSUs previously received in accordance with this
Section 5) that have not been settled as of the dividend payment date,
multiplied by (II) the amount of the cash dividend paid per Share; divided by

 

2



--------------------------------------------------------------------------------

  (ii)

The Fair Market Value (which shall be equal to the closing price) of a Share on
the date such cash dividend is paid.

 

  (b)

If a Share dividend is declared and paid on the Shares underlying the DSUs, you
will receive an additional number of DSUs equal to the product of:

 

  (i)

The number of DSUs granted under this Award Agreement (including additional DSUs
previously received in accordance with this Section 5) that have not been
settled as of the dividend payment date, multiplied by

 

  (ii)

The dividend paid per Share.

 

  (c)

Any additional DSUs credited pursuant to this Section 5 shall be subject to the
same terms and conditions as the DSUs granted pursuant to Section 1 above.

 

  (d)

Any fractional number of DSUs resulting from the calculations under this
Section 5 shall be rounded to the nearest whole Share.

6. FORFEITURE. Except as otherwise provided in Section 3 or Section 4(c), if you
Terminate prior to the Vesting Date your unvested DSUs will be forfeited
immediately.

7. AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company may
amend or terminate this Award Agreement or the Plan at any time.

8. BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any DSUs and related dividend equivalents that vest before you die but
are settled after you die. This may be done only on a Beneficiary Designation
Form and by following the rules described in that Form. The Beneficiary
Designation Form does not need to be completed now and is not required as a
condition of receiving your Award. However, if you die without completing a
Beneficiary Designation Form or if you do not complete that Form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.

9. TRANSFERRING YOUR DSUs AND RELATED DIVIDEND EQUIVALENTS. Except as described
in Section 8, your DSUs and related dividend equivalents may not be transferred
to another person. Also, the Committee may allow you to place your DSUs and
related dividend equivalents into a trust established for your benefit or the
benefit of your family. Contact the Third Party Administrator for further
details.

10. GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.

11. OTHER AGREEMENTS. Your DSUs and the related dividend equivalents will be
subject to the terms of any other written agreements between you and the Company
or any Affiliate or Subsidiary to the extent that those other agreements do not
directly conflict with the terms of the Plan or this Award Agreement.

 

3



--------------------------------------------------------------------------------

12. ADJUSTMENTS TO YOUR DSUs. Subject to the terms of the Plan, your DSUs and
the related dividend equivalents will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of Shares
underlying your DSUs will be adjusted to reflect a stock split).

13. YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.

By signing below, you acknowledge and agree that:

 

  (a)

A copy of the Plan has been made available to you;

 

  (b)

You understand and accept the terms and conditions of your Award;

 

  (c)

You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and

 

  (d)

You must return a signed copy of this Award Agreement to the address given above
before [Date 30 Days After Grant Date].

 

[Director’s Name]    

THE SCOTTS MIRACLE-GRO COMPANY

By:         By:     Date signed:      

[Name of Company Representative]

     

[Title of Company Representative]

     

Date signed:

 

 

4